KAREN ANGELINI, Justice,
concurring and dissenting.
I concur with the majority’s holding that the trial court erred in denying the Center’s plea to the jurisdiction on Quintanil-la’s Whistleblower Act claim. However, I believe the Center enjoys immunity from suit under Texas Health and Safety Code section 161.134. Therefore, I respectfully dissent from that portion of the majority’s opinion.
*277I agree with the analysis in Texas Dep’t of Mental Health & Mental Retardation v. Lee, 38 S.W.3d 862 (Tex.App.-Fort Worth 2001, pet. filed). The mere incorporation of a definition from one section of the Health and Safety Code into another section does not, without more, indicate a clear and unambiguous expression of the Legislature’s intent to waive immunity. Id. at 870-71; see Kerrville State Hosp. v. Fernandez, 28 S.W.3d 1, 6 (Tex.2000) (concluding that State Applications Act section 15(b) is clearer expression of intent to waive immunity than “mere incorporation” of Anti Retaliation law into Act); Duhart v. State, 610 S.W.2d 740, 742-43 (Tex.1980) (incorporation of one provision into another law, without more, did not clearly and unambiguously waive the State’s immunity from liability for exemplary damages). Accordingly, I would hold that the Legislature did not waive sovereign immunity from suit for violations of Health and Safety Code section 161.134, and that the trial court erred in denying the Center’s plea to the jurisdiction on Quintanilla’s Health and Safety Code claim.